                                                                     FILED
                                                            2019 Feb-20 PM 01:09
                                                            U.S. DISTRICT COURT
                UNITED STATES DISTRICT COURT                    N.D. OF ALABAMA

           FOR THE NORTHERN DISTRICT OF ALABAMA
                      MIDDLE DIVISION

JOHN THOMAS MILLER,       )
                          )
          Plaintiff,      )
                          )
v.                        )    Case No. 4:17-cv-00180-LCB-JEO
                          )
JEFFERSON DUNN, et al.,   )
                          )
          Defendants.     )

MICHAEL STANLEY TOWNSEL, )
                         )
         Plaintiff,      )
                         )
v.                       )     Case No. 4:17-cv-00516-LCB-JEO
                         )
JEFFERSON DUNN, et al.,  )
                         )
         Defendants.     )

WILLIAM CASEY,            )
                          )
          Plaintiff,      )
                          )
v.                        )    Case No. 4:17-cv-00563-JEO
                          )
KIM THOMAS, et al.,       )
                          )
          Defendants.     )

ANTHONY ZELLER,           )
                          )
          Plaintiff,      )
                          )
v.                        )    Case No. 4:17-cv-00564-KOB-JEO
                          )
KIM THOMAS, et al.,       )
                          )
          Defendants.     )
MICHAEL MCGREGOR,                       )
                                        )
             Plaintiff,                 )
                                        )
v.                                      )     Case No. 4:17-cv-00593-LCB-JEO
                                        )
JEFFERSON DUNN, et al.,                 )
                                        )
             Defendants.                )

                                      ORDER

      The following motions in the listed cases (Docs. 89 & 92 in 4:17-cv-180-

LCB-JEO; Docs. 71 & 74 in 4:17-cv-0516-LCB-JEO; and Docs. 74 & 77 in 4:17-

cv-593-LCB-JEO) are scheduled for a telephone status conference call on Friday,

February 22, 2019, at 10:30 a.m. The call-in number is 888-808-6929 and the

passcode is 5917763. Because of the large number of counsel in the case, each

side will be permitted to have only two counsel participating in the call.

       Any response to Plaintiffs’ Motion to Compel Production of Certain

Defendants’ Emails filed February 15, 2019 (Doc. 97 in 4:17-cv-180-LCB-JEO;

Doc. 80 in 4:17-cv-516-LCB-JEO; Doc. 43 in 4:17-cv-563-LCB-JEO; Doc. 52 in

4:17-cv-564-KOB-JEO and Doc. 82 in 4:17-cv-593-LCB-JEO) is due on

February 25, 2019.

      DONE and ORDERED, this the 20th day of February, 2019.


                                        ___________________________
                                        JOHN E. OTT
                                        Chief United States Magistrate Judge
